 


110 HR 672 IH: Puerto Rico Karst Conservation Act
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 672 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To protect the critical aquifers and watersheds that serve as a principal water source for the Commonwealth of Puerto Rico, to protect the tropical forests of the Karst Region of the Commonwealth, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Puerto Rico Karst Conservation Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings and purposes. 
Sec. 3. Definitions. 
Sec. 4. Conservation of the Karst Region. 
Sec. 5. Puerto Rico Karst Conservation Fund. 
Sec. 6. Miscellaneous provisions.  
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)In the Karst Region of the Commonwealth of Puerto Rico there are— 
(A)some of the largest areas of tropical forests in Puerto Rico, with a higher density of tree species than any other area in the Commonwealth; and 
(B)unique geological formations that are critical to the maintenance of aquifers and watersheds that constitute a principal water supply for much of the Commonwealth. 
(2)The Karst Region is threatened by development that, if unchecked, could permanently damage the aquifers and cause irreparable damage to natural and environmental assets that are unique to the United States. 
(3)The Commonwealth has one of the highest population densities in the United States, which makes the protection of the Karst Region imperative for the maintenance of the public health and welfare of the citizens of the Commonwealth. 
(4)The Karst Region— 
(A)possesses extraordinary ecological diversity, including the habitats of several endangered and threatened species and tropical migrants; and 
(B)is an area of critical value to research in tropical forest management. 
(5)Coordinated efforts at land protection by the Federal Government and the Commonwealth are necessary to conserve the environmentally critical Karst Region. 
(b)PurposesThe purposes of this Act are— 
(1)to authorize and support conservation efforts to acquire, manage, and protect the tropical forest areas of the Karst Region, with particular emphasis on water quality and the protection of the aquifers that are vital to the health and well-being of the citizens of the Commonwealth; and 
(2)to promote cooperation among the Commonwealth, Federal agencies, corporations, organizations, and individuals in those conservation efforts. 
3.DefinitionsIn this Act: 
(1)CommonwealthThe term Commonwealth means the Commonwealth of Puerto Rico. 
(2)Forest Legacy ProgramThe term Forest Legacy Program means the program established under section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c). 
(3)FundThe term Fund means the Puerto Rico Karst Conservation Fund established by section 5. 
(4)Karst RegionThe term Karst Region means the areas in the Commonwealth generally depicted on the map entitled Karst Region Conservation Area and dated March 2001, which shall be on file and available for public inspection in— 
(A)the Office of the Secretary, Puerto Rico Department of Natural and Environmental Resources; and 
(B)the Office of the Chief of the Forest Service. 
(5)LandThe term land includes land, water, and an interest in land or water. 
(6)SecretaryThe term Secretary means the Secretary of Agriculture. 
4.Conservation of the Karst Region 
(a)Federal cooperation and assistanceIn furtherance of the acquisition, protection, and management of land and forest resources in and adjacent to the Karst Region, and in furtherance of the implementation of related natural resource conservation strategies, the Secretary may— 
(1)make grants to and enter into contracts and cooperative agreements with the Commonwealth, other Federal agencies, organizations, corporations, and individuals; and 
(2)use all authorities available to the Secretary, including— 
(A)the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1641 et seq.); 
(B)section 1472 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3318);  
(C)section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a); and 
(D)the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.). 
(b)Funding sourcesThe activities authorized by this section may be carried out using— 
(1)amounts in the Fund; 
(2)amounts in the fund established by section 4(b) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1643(b)); 
(3)funds appropriated from the Land and Water Conservation Fund; 
(4)funds appropriated for the Forest Legacy Program; and 
(5)any other funds made available for those activities. 
(c)Management 
(1)Principal management objectivesLand acquired under the authority of this section or using funds made available under this section shall be managed in a manner to protect and conserve the water quality and aquifers and the geological, ecological, fish and wildlife, and other natural values of the Karst Region. 
(2)Other usesThe resulting owner of land acquired under the authority of this section or using funds made available under this section may permit public recreation and other uses of the acquired land to the extent that the owner determines that the recreation or other use is compatible with and does not impair the principal management objectives specified in paragraph (1). The owner shall make a determination under this subsection in consultation with the Department of Natural Resources of the Commonwealth and the Secretary. 
(3)Failure to manage as requiredIn any deed, grant, contract, or cooperative agreement implementing this Act and the Forest Legacy Program in the Commonwealth, the Secretary may require that, if land acquired by the Commonwealth or other cooperating entity under this Act is sold or conveyed in whole or part, or is not managed in conformity with paragraph (1), title to the land shall, at the discretion of the Secretary, vest in the United States. 
(4)Federally owned landAny federally owned land acquired by the Secretary in the Karst Region shall be managed by the Secretary in accordance with paragraphs (1) and (2) and the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1641 et seq.). 
(d)Willing sellersAny land acquired by the Secretary in the Karst Region shall be acquired only from a willing seller. 
(e)Relation to other authoritiesNothing in this Act— 
(1)diminishes any other authority that the Secretary may have to acquire, protect, and manage land and natural resources in the Commonwealth; or 
(2)exempts the Federal Government from Commonwealth water laws. 
(f)Land valuationNotwithstanding any land valuation provision of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.), or regulations issued thereunder, land acquired by the Secretary, or by a non-Federal entity using amounts from the Fund or appropriated for the purposes of this Act, shall be valued— 
(1)in accordance with appraisals prepared in conformity with the Uniform Appraisal Standards for Federal Land Acquisitions; or 
(2)in accordance with market surveys approved by the Chief Appraiser of the Forest Service, for areas of land where elements of value, such as physical characteristics and other amenities, are readily apparent and substantially similar. 
5.Puerto Rico Karst Conservation Fund 
(a)EstablishmentThere is established in the Treasury an interest bearing account to be known as the Puerto Rico Karst Conservation Fund. 
(b)Credits to fundsThere shall be credited to the Fund— 
(1)amounts appropriated to the Fund; 
(2)amounts donated to the Fund; and 
(3)interest derived from amounts in the Fund. 
(c)Use of FundAmounts in the Fund shall be available to the Secretary until expended, without further appropriation, to carry out section 4. 
6.Miscellaneous provisions 
(a)Donations 
(1)Authority to acceptThe Secretary may accept donations, including land and money, made by public and private agencies, corporations, organizations, and individuals in furtherance of the purposes of this Act. 
(2)Treatment of donorsThe Secretary may accept donations even if the donor conducts business with or is regulated by the Department of Agriculture or any other Federal agency. 
(3)Treatment of donationsA donation of land, property and money accepted by the Secretary under the authority of this Act shall be considered as a gift, bequest, or devise to the United States in the same manner as provided in Public Law 95–442 (7 U.S.C. 2269). 
(b)Relation to Forest Legacy Program 
(1)In generalAll land in the Karst Region shall be eligible for inclusion in the Forest Legacy Program. 
(2)Cost sharingThe Secretary may credit donations made under subsection (a) to satisfy any cost-sharing requirements of the Forest Legacy Program. 
 
